Citation Nr: 1307844	
Decision Date: 03/08/13    Archive Date: 03/11/13

DOCKET NO.  09-44 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Manchester, New Hampshire


THE ISSUE

Entitlement to service connection for depression.  


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The appellant served on active duty from May 1968 to May 1970. 

This case comes before the Board of Veterans' Appeals, hereinafter the Board, on appeal from rating decisions of July 1979, March 2003, July 2008, and March 2009, of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts (the 1979 decision) and Manchester, New Hampshire (all subsequent decisions). 

In February 2011, the appellant testified at a Board hearing by video conference technology before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing was produced and has been included in the claims folder for review.  

Subsequent to that hearing, the Board issued a Decision/Remand in May 2011.  In that action, the Board denied the appellant's claim for entitlement to service connection for depression and for hypertension.  The remaining issues on appeal were remanded to the RO via the Appeals Management Center (AMC), in Washington, DC, for additional development.  The issues remanded included entitlement to service connection for hearing loss, tinnitus, bilateral upper extremity peripheral neuropathy, bilateral lower extremity peripheral neuropathy, erectile dysfunction, hypogonadism, entitlement to TDIU, whether a reduction of a 40 percent disability rating effectuated in a July 1979 rating action was proper, and entitlement to an increased rating for a back disability. 

A copy of the Board's Decision/Remand was forwarded to the appellant who, upon review, appealed the decision portion of the Decision/Remand to the United States Court of Appeals for Veterans Claims, hereinafter the Court.  While the claim was at the Court, the appellant's private attorney along with a representative of the VA submitted a Joint Motion for Partial Remand.  In that action, the parties conceded that the appellant did not wish to appeal the portion of the Decision/Remand that denied the appellant's claim for entitlement to service connection for hypertension.  However, the parties did jointly request that the Court vacate the portion of the Decision/Remand that addressed the issue involving depression.  Upon review, the Court adopted the Joint Motion and issued an Order in June 2012 effectuating the Joint Motion.  The claim has since been returned to the Board for review.  

The appeal is REMANDED to the RO.  VA will notify the appellant if further action is required.


REMAND

As reported above, the United States Court of Appeals for Veterans Claim has adopted and effectuated a Joint Motion for Partial Remand.  The issue that was addressed in that action is entitlement to service connection for depression.  The Court found that the Board erred when it "provided a legally inadequate basis for denial and when it relied on an inadequate medical opinion."  This conclusion was based on the action of the Board that found that since the appellant was service-connected for posttraumatic stress disorder (PTSD), a separate grant for depression would constitute pyramiding.  

The Court noted that the Board was correct in denying service connection for depression if both the nonservice-connected depression and the service-connected PTSD were producing the exact same symptoms and manifestations.  However, if the two conditions resulted in different manifestations, service connection could be granted for both disorders with each disability separately rated.  When the Board relied upon a VA examination of November 2009 that did not specifically differentiate between the symptoms and manifestations produced by both psychiatric disorders, such reliance produced a faulty decision.  As such, the Court vacated the Board's action and instructed the Board to obtain a new medical examination, with opinion, with respect to the two psychiatric disorders.  Hence, based on those instructions, the claim will be returned to the RO so that additional medical testing may occur.

Also, because the claim is being returned for additional development, copies of any available VA, private, and other federal medical treatment records subsequent to 2010 should be obtained and incorporated in the claims file.  It is important to note that records generated by VA facilities (or at other federal facilities) that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of that claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, these treatment records should be associated with the claims file. 

The action identified herein is consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  However, identification of specific action requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the action requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal.  Accordingly, the case is REMANDED to the RO for the following actions:

1.  The RO shall review the record and ensure compliance with all notice and assistance requirements set forth in the VCAA and subsequent interpretive authority as it pertains to 38 C.F.R. § 3.321(b) (2012).  The claims file must also include documentation that there has been compliance with the VA's duties to notify and assist a claimant as set forth in the VCAA.  A copy of all correspondence to the appellant should be included in the claims folder for review. 

2.  The RO should contact the appellant and ask that he identify all sources of medical treatment received from January 2011 to the present for any psychiatric disorder or disability, including PTSD and depression, and to furnish signed authorizations for release to the VA of private medical records in connection with each non-VA source identified.  Copies of the medical records from all sources (not already in the claims folder) should then be requested.  Any response received should be memorialized in the appellant's claims folder.  All records obtained should be added to the claims folder.  If requests for any private or non-VA government treatment records are not successful, the RO should inform the appellant of the nonresponse so that he will have an opportunity to obtain and submit the records himself, in keeping with his responsibility to submit evidence in support of his claim.  See 38 C.F.R. § 3.159 (2012). 

3.  Thereafter, the appellant should be scheduled for a VA psychiatric examination.  The examiner should be provided a copy of this remand together with the appellant's entire claims folder, and the examiner is asked to indicate whether he or she has reviewed the claims folder.  All appropriate tests should be conducted. 

The examiner should determine the extent and severity of the service-connected PTSD.  Said examiner should assign a numerical code under the Global Assessment of Functioning Scale (GAF) provided in the Diagnostic and Statistical Manual for Mental Disabilities, and he/she should identify what symptoms the appellant currently manifests, or has manifested, that are solely attributable to his service-connected mental disorder.  Also, the examiner should identify what symptoms the appellant has manifested over the course of this appeal that may be solely attributed to depression.  Also, the examiner should comment on whether the appellant's industrial capabilities are affected, or have been affected, by his PTSD or his depression, and if so, an estimation of this effect should be provided for each.  If the medical examiner concludes that the two disorders are interrelated and the symptoms may not be differentiated, the examiner must specifically state as such and must provide an explanation as to why they cannot be separated or differentiated.  

If other psychiatric conditions aside from depression and PTSD are diagnosed, the examiner should indicate whether it is at least as likely as not that they are related to active service.  Further, he or she should differentiate the symptoms of those disorders which the examiner determines are not related to PTSD or depression.  If this is not practicable, the examiner should so state in the examination report.  The examiner must provide a comprehensive report including rationales for all opinions and conclusions. 

The examiner should not invoke the phrase "without resort to mere speculation" without first explaining the basis for such an opinion.  That is, if the examiner is unable to provide the requested opinion without resorting to speculation, the examiner must provide an explanation for the basis of that determination.  For example, does the examiner lack the expertise to render such an opinion, or is some additional testing or information needed, and possibly available, that would permit an opinion.  If so, a qualified examiner should provide an opinion and/or the additional testing should be accomplished.  If the examiner cannot provide an opinion because it cannot be determined from current medical knowledge whether a specific service-connected disability can possibly cause the claimed condition, or the actual cause of the disability cannot be selected from multiple potential causes, this should be fully explained.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010). 

The results proffered by the examiner must reference the complete claims folders and any inconsistent past diagnoses given.  Finally, it is requested that the results be typed and included in the claims folder for review. 

4.  The RO should review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  Specific attention is directed to the report of examination.  If the requested report does not include fully detailed descriptions of pathology and all test reports, special studies or adequate responses to the specific opinions requested, the report must be returned for corrective action.  38 C.F.R. § 4.2 (2012); see also Stegall v. West, 11 Vet. App. 268 (1998). 

5.  Thereafter, the RO should readjudicate the claim on appeal.  If the benefit sought on appeal remains denied, the appellant and his private attorney should be provided with a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claims for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response before the case is returned to the Board.  

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.  The appellant is hereby placed on notice that pursuant to 38 C.F.R. § 3.655 (2012) failure to cooperate by attending the requested VA examination may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991). 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


